Title: To Thomas Jefferson from Washington Boyd, 2 October 1805
From: Boyd, Washington
To: Jefferson, Thomas


                        
                            
                        Sir,
                     Washington Octr 2d 1805
                        
                        This serv’s to inform you that the Trustees of the Washington Public schools, will meet at the Capitol on Monday next—
                  10 OClock A M.
                        
                            
                        Washington Boyd Secty.
                        
                    